Exhibit 10.2

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is made and entered as of
January 15, 2013, by and between Central Garden & Pet Company, a Delaware
corporation (“Company”) and Gus Halas (“Consultant”).

WHEREAS, Consultant is a senior executive of Company and Company wishes to have
the option to transition Consultant to a multi-year consulting relationship.

NOW, THEREFORE, Company and Consultant hereby agree as follows:

1. TERM OF AGREEMENT. This Agreement shall become effective on the date the
Company provides written notice ( the “Transition Period Notice”) that the
existing Employment Agreement between the parties effective as of April 15, 2011
is to be replaced and superseded by this Agreement (the “Effective Date”) and
shall continue in effect for a period of 57 months thereafter unless sooner
terminated as provided in Section 14 hereof.

2. SERVICES. The services to be provided to Company by Consultant shall consist
of the following generally described services as well as such additional
services agreed to by the parties in writing from time to time, all of which
services are referred to in this Agreement as the “Services”:

Consultant shall perform advisory and strategic services at the direction of the
Chief Executive Officer of the Company regarding the operations of the Company
and its subsidiaries and affiliates that may arise from time to time during the
Term of this Agreement as may be delegated to Consultant by the Chief Executive
Officer of the Company. Consultant shall devote an average of three (3) days per
week to the performance of the Services hereunder during the initial twenty-four
(24) months of this Agreement (the “Initial Term”) and an average of up to ten
(10 ) hours per month during the remaining months of this Agreement (the
Remaining Term”). Consultant will determine the method, details, and means of
performing the Services. Consultant shall not retain, hire or otherwise engage
any person or entity in any capacity to perform any of the Services to be
provided hereunder and acknowledges that this Agreement is a personal services
contract which contemplates that Consultant alone will render the Services to be
provided pursuant to this Agreement.

3. RECORDS. Consultant shall keep accurate records of all work done in
connection with the Services and shall turn such records over to Company upon
termination of this Agreement. All such material shall be owned by Company and
Company shall have all right, title, and interest thereto.

4. OTHER WORK. During the Term of this Agreement, Consultant may render
consulting services to others provided that the rendering of such services does
not violate or conflict with Consultant’s duties or obligations hereunder.
During the Term of this Agreement, Consultant shall not continue, undertake, or
acquire any interest as an employee, officer, director,

 

1



--------------------------------------------------------------------------------

agent, vendor, independent contractor, temporary worker or consultant of any
existing or potential competitor of Company in any of Company’s lines of
business, including without limitation lawn, garden, animal health, nutrition or
pet related products, or which would otherwise conflict with his obligations to
the Company, without prior written approval of the Chief Executive Officer of
the Company, which approval the Company may withhold in its sole and absolute
discretion.

5. COMPENSATION. In consideration of the satisfactory performance of the
Services, Company shall pay Consultant on a straight time basis the sum of
$95,881 per month during the Initial Term and $19,567 per month during the
Remaining Term. Consultant shall also be entitled to participate in the
Company’s health and medical insurance plans during the term of this Agreement
or the Company shall pay for equivalent coverages if participation in the
Company’s plans becomes unavailable.

6. EXPENSES. Company shall reimburse Consultant for Consultant’s reasonable and
necessary out-of-pocket expenses incurred during the course of Consultant’s
performance of the Services, the general categories of which shall be discussed
with and approved by the Chief Executive Officer of the Company. Consultant will
submit all claimed expense reimbursements on Consultant’s monthly invoices
together with written evidence thereof in the form of receipts or other written
documentation, satisfactory to the Company in the reasonable exercise of its
discretion. Expense reimbursement shall be included in the IRS Form 1099 issued
to Consultant and reported to the IRS annually.

7. STOCK OPTIONS. During the term of this Agreement, all stock options
previously granted to Consultant pursuant to the separate Central Garden & Pet
Company 2003 Omnibus Equity Incentive Plan Performance-Based Nonqualified Stock
Option Agreements and Central Garden & Pet Company 2003 Omnibus Equity Incentive
Plan Nonqualified Stock Option Agreements shall continue to vest in the same
manner as if Consultant were an employee.

8. COMPANY REPRESENTATIVE. Company from time to time shall designate one or more
representatives (collectively, the “Company Representative”) for the purpose of
coordinating Consultant’s performance of the Services. As of the Effective Date
of this Agreement, the Company Representative is the Chief Executive Officer of
the Company. The Company Representative shall not exercise day to day
supervision of Consultant during the course of Consultant’s performance of the
Services but shall be available to Consultant for consultation or advice. The
Company Representative shall have reasonable access to Consultant at all
reasonable times. When approval or authorization from Company is required
hereunder by Consultant with respect to any aspect of the Services from time to
time, such communication shall be directed to the Company Representative.

9. INDEPENDENT CONTRACTOR STATUS. Company is engaging Consultant as an
Independent Contractor, not as a company employee. To induce company to so
engage consultant and knowing that Company is relying thereon, Consultant
represents and warrants the following to Company:

(a) No Employment Relationship; Status; Authority. Consultant is an independent
contractor and not an employee of Company. Consultant is not and shall not be

 

2



--------------------------------------------------------------------------------

eligible to receive any employment benefits designated for Company employees,
including, without limitation paid vacation, paid holidays, , retirement
benefits, or any other Company employee benefit (other than health insurance).
Consultant is not authorized to act on behalf of Company except as specifically
set forth in this Agreement and at the general direction of the Company
Representative. Consultant shall not enter into contracts or agreements on
behalf of Company or otherwise purport to create obligations of Company to third
parties. Consultant shall not represent himself or herself as an employee of
Company to any third parties.

(b) Federal, State and Local Taxes. Consultant acknowledges that no federal,
state or local taxes of any kind will be withheld or paid by Company on behalf
of Consultant. Consultant is solely responsible for all proper federal, state
and social security tax payments and agrees to file any and all required returns
and forms. Consultant shall indemnify, defend, and hold Company harmless from
and against any and all third party claims, damages, losses and liabilities
threatened or imposed against Company for tax payments and similar liabilities
arising from the Services provided by Consultant or otherwise.

10. INDEMNIFICATION. Consultant shall indemnify, defend, and hold Company
harmless from and against any and all third party claims, damages, losses and
liabilities (collectively, “Claims”) threatened or imposed against Company
arising from any act or omission of Consultant performed negligently or outside
the scope of his duties under this Agreement, including all Claims relating to
the injury or death of any person or damage to any property or infringement by
Consultant of any third party’s rights. Company shall indemnify, defend and hold
Consultant harmless from and against any and all third party claims, damages,
losses and liabilities (collectively “Claims”) threatened or imposed against
Consultant arising from the Company’s actions or omissions or any non-negligent
act or omission of Consultant performed within the scope of his duties and
responsibilities under this Agreement, including all Claims relating to the
injury or death of any person or damage to any property or infringement by
Company of any third party’s rights.

11. CONFIDENTIALITY. During the Term of Agreement, Consultant will have access
to the Company’s confidential, proprietary and trade secret information and
strategy relating to the Company’s products and services including, but not
limited to, customer lists and files, product description and pricing,
information and strategy regarding profits, costs, marketing, purchasing, sales,
customers, suppliers, contract terms, employees, salaries, product development
plans, business acquisition and financial plans/forecasts and marketing/sales
forecasts (collectively called “Company Confidential Information”). Consultant
acknowledges that any and all such Company Confidential Information is
proprietary, unique and commercially sensitive in nature and has been developed
over time and reflects a substantial investment by the Company or its related or
subsidiary business entities that derive economic value from such information.
Consultant acknowledges that the Company and its related and subsidiary business
entities have maintained secrecy concerning such Company Confidential
Information; that such confidential and proprietary information is not a matter
of public or general knowledge in the industry or in the public domain and that
absent having acquired knowledge of such confidential and proprietary
information during his consultancy, Consultant could not otherwise have
discovered such confidential or proprietary information. Consultant will not,
during the Term of this Agreement or thereafter, directly or indirectly disclose
or otherwise make known to any other person or entity (without prior written
approval by the Company Representative), or use for

 

3



--------------------------------------------------------------------------------

his own benefit or for the benefit of others besides the Company, any Company
Confidential Information. Upon termination of this Agreement, Consultant agrees
to promptly return all Company Confidential Information, including, without
limitation, any and all writings, records, journals, calendars, data, computer
data or programs, drawings, samples, prototype models or photographs, and all
copies and extracts and summaries thereof, which describe or depict, consist of,
contain or record any Confidential Information. Consultant will not at any time
either during or following the Term of this Agreement directly or indirectly
disclose to anyone or use, reproduce or publish any Company Confidential
Information.

12. INSIDER TRADING COMPLIANCE. Consultant acknowledges that prior to the date
of this Agreement, he has received, read and understands the provisions of
Company’s written Insider Trading Compliance Program, amended as of November 20,
2007 together with Attachment A setting forth Company’s Insider Trading Policy,
Attachment B (which Consultant agrees to execute acknowledging his receipt of
the Insider Trading Compliance Program materials) and Attachments C and D,
updated as of May 12, 20            and May 5, 2009 respectively, copies of
which are attached hereto as Exhibit B. Consultant acknowledges that he is an
individual who has already had prior to the date hereof and who will continue to
have regular access to material nonpublic information about Company and that he
will be listed as such on Attachment D. Consultant represents and warrants to
Company that he has not and during the Term of his consultancy and thereafter
will not violate the provisions of Section 1 (Trading on Material Nonpublic
Information), Section 2 (tipping) and Section 3 (Confidentiality of Nonpublic
Information) and that he has made himself aware of the Trading Guidelines set
forth in the Insider Trading Policy and the civil liabilities and criminal
penalties that apply to violations of the Securities and Exchange Act of 1934,
as amended, by persons deemed to be insiders thereunder.

13. INTELLECTUAL PROPERTY RIGHTS. For purposes of this Agreement, the following
terms shall have the following meanings:

(a) “Invention(s)” means tangible and intangible discoveries, designs,
improvements, developments, concepts, ideas, trademarks, trade names, works,
copyrights and other intellectual property rights, whether or not they may be
patented, registered, or copyrighted which relate in any way directly or
indirectly to (i) the Services provided to Company by Consultant, or
(ii) Company’s business, including without limitation Company’s Proprietary
Information, in any case made in anticipation of, during, or after the
engagement of Consultant under this Agreement, whether by Consultant
individually or jointly with others.

(b) “Proprietary Information” means all information relating to Company’s
business and affairs, including without limitation, research and development
activities undertaken by or on behalf of the Company or any of its subsidiaries
and affiliates, which is or might be deemed to constitute Confidential
Information by Company, including without limitation all Inventions, equipment,
products, product development, records, research, research projects, computer
program, scientific, technical, or business or financial information, scientific
or production technique, specification, data, technology, test procedure or
result, trade secret, know-how, process, future plan, merchandising or selling
plans or programs, customer lists, market studies, cost or price studies,
personnel information, acquisition plans or similar business information
contributed to, developed by, disclosed to or known by Consultant by reason of
his consultancy.

 

4



--------------------------------------------------------------------------------

(c) All Inventions made or conceived by Consultant are the sole and exclusive
property of Company, and Consultant hereby irrevocably assigns all right, title,
and interest in and to all Inventions to Company. Consultant shall promptly
disclose all Inventions to Company. Consultant shall cooperate with Company at
Company’s expense in connection with Company’s efforts to patent, copyright,
trademark, or otherwise register or perfect Company’s rights in and to
Inventions, including without limitation execution of documents and other
instruments related thereto, and for purposes thereof Consultant hereby
irrevocably appoints Company as Consultant’s attorney-in-fact to execute
documents and instruments on behalf of Consultant.

14. TERMINATION. Consultant may terminate this Agreement at any time for any
reason upon not less than sixty (60) days prior written notice to Company. Upon
termination for any reason, Consultant shall be paid for Services completed
through the termination date and reimbursed for approved expenses incurred
through the termination date, subject to deduction and set-off of amounts owed
to Company by Consultant and subject to resolution of any disputed amounts
invoiced to Company by Consultant. Consultant shall not be paid for Services
performed or expenses incurred following Consultant’s receipt of notice of
termination unless otherwise agreed in writing by Consultant and the Company
Representative.

(a) Termination in the Event of Default of Consultant. Should Consultant default
in the performance of this Agreement or materially breach any of its provisions
and fail to cure such default or breach within thirty (30) days of receipt of
written notice from the Company of such default or breach, Company may, at its
option, immediately terminate this Agreement upon written notice to Consultant.
For the purposes of this Section 14, material breach of this Agreement shall
include but not be limited to (i) any disparagement of the Company (including
its Officers and Directors) or failure by Consultant to perform the Services to
the reasonable satisfaction of the Company or (ii) failure to comply with the
provisions of Sections 11, 12, or 13 of this Agreement and the Exhibits and
Attachments related thereto. This Agreement shall also terminate immediately
upon the death of Consultant as of the last day of the month in which death
occurs.

(b) Survival of Certain provisions. Consultant understands that Consultant’s
obligations under Sections 3,7, 9(b), 10, 11, 12, 13, 14(b), 15, 16, 17 and 21
shall continue and remain in full force and effect, whether or not this
Agreement is terminated voluntarily or involuntarily, with or without cause or
for any reason whatsoever.

15. RETURN OF MATERIAL. Upon termination of Consultant’s engagement by the
Company, Consultant shall immediately return to the Company any and all
property, files, records or other documents (collectively, “Material”) belonging
to the Company which is in Consultant’s possession or control.

16. PROTECTION OF COMPANY’S BUSINESS. To the full extent permitted by law, for a
period of one (1) year after termination of this Agreement, Consultant shall
not, directly or indirectly, for himself or for the benefit of any other person
or entity, (1) recruit,

 

5



--------------------------------------------------------------------------------

solicit or induce, or attempt to recruit, solicit or induce, any employee or
consultant of the Company to terminate his or her employment or consulting
arrangement with the Company or otherwise cease his or her relationship with the
Company; (2) solicit or service, directly or indirectly, any customer Consultant
solicited or serviced while in the employ or service of the Company or any
customer for which he acquired Company Confidential Information or for which he
developed business relations on behalf of the Company; (3) interfere with the
business of Company by inducing a vendor or supplier, or potential vendor or
supplier, of Company to sever, or not to enter into, a relationship with
Company; or (4) become employed by or render executive, managerial, market
research, advice or consulting services, either directly or indirectly, to any
business engaged in or about to be engaged in developing, producing, marketing,
distributing or selling lawn, garden, animal health, nutrition or pet related
products in the geographic markets for which he acquired Company Confidential
Information about the Company’s customers or strategies or for which he
developed or assisted in sustaining business relations on behalf of the Company
or for which he had responsibility while Consulting to the Company or which
would otherwise conflict with his obligations to the Company. The provisions of
this Section 16 shall apply and be enforceable only in those jurisdictions where
restrictions such as contained in these provisions are enforceable.

17. EQUITABLE RELIEF. Consultant understands that the restrictions contained in
Sections 4, 11, 12 and 16 of this Agreement are necessary and reasonable for the
protection of the Company’s business, goodwill and its Company Confidential
Information. Consultant understands that any breach of this Agreement will cause
the Company substantial and irreparable damage and therefore, in the event of
any such breach, in addition to such other remedies which may be available to
Company, Consultant acknowledges and agrees that Company shall have the right to
seek specific performance and injunctive relief.

18. ENTIRE AGREEMENT. Except as provided below, this Agreement and the Exhibits
and attachments hereto constitute the entire agreement between the parties
regarding the subjects covered herein and expressly supersedes and replaces the
Employment Agreement between the parties effective as of April 15, 2011. No
other agreement, understanding, or promise other than those contained in this
Agreement is part of the agreement of the parties. Notwithstanding the above,
nothing herein shall modify or negate any existing stock option or restricted
stock agreement between the parties.

19. NO ASSIGNMENT BY CONSULTANT. Performance of the Services are the personal
responsibility of Consultant. Consultant may not assign, transfer, or
sub-contract all or any portion of this Agreement or the Services without
Company’s prior written consent in the sole discretion of the Company
Representative.

20. SEVERABILITY. If any provision of the Agreement is determined to be invalid
by a court or government agency of competent jurisdiction, such provision shall
be deemed modified to reflect the intent of the parties with respect to such
provision to the maximum extent permitted by law. Any such determination or
modification shall not affect the enforceability of any other provision of this
Agreement.

 

6



--------------------------------------------------------------------------------

21. GOVERNING LAW. This Agreement shall be construed and enforced under and
governed by the internal laws of the State of California without reference to
its conflict of law provisions and without application of rules favoring the
non-drafting party.

22. HEADINGS; REFERENCES. The headings of the Sections and Subsections of this
Agreement are inserted for convenience of reference only and do not have any
independent meaning nor do they constitute a part of this Agreement.

23. NOTICES. Any and all notices or other communications or deliveries required
or permitted to be given or made pursuant to any of the provisions of this
Agreement shall be deemed to have been duly given or made for all purposes
(i) if hand delivered, on the day delivered; (ii) if sent by a nationally
recognized overnight courier, on the next business day after it is sent;
(iii) if sent by telephone facsimile transmission during normal business hours
on a business day (with prompt oral confirmation of receipt); or (iv) if mailed
by first-class mail, postage prepaid and return receipt requested, on the third
(3rd) day after depositing in the mail, if to Consultant to the address set
forth below and if to Company to the address set forth below, or to such other
address as such party has designated by notice so given to the other party:

 

If to Company:   

Central Garden & Pet Company

1340 Treat Boulevard; Suite 600

Walnut Creek, CA 94597

Attn: William E. Brown, CEO

Fax: (925) 947-0450

with a copy to:   

Central Garden & Pet Company

1340 Treat Boulevard; Suite 600

Walnut Creek, CA 94597

Attn: Vice President, Human Resources

Fax: (925) 947-0450

If to Consultant   

Gus Halas

[Address]

Fax: [                    ]

24. COUNTERPARTS AND EXECUTION COPIES. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. Duly executed originals of
this Agreement may be delivered by fax transmission or by electronic
transmission (email) in pdf format and in such event, such fax or pdf
transmittals shall constitute an original for purposes of delivery and
enforcement.

25. COURSE OF CONDUCT AND WAIVER. Neither course of conduct nor any waiver by
Company with respect to a default or breach of any provision of this Agreement
by Consultant shall constitute or be construed as a modification of this
Agreement or as a waiver of any subsequent default or breach.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the
Effective Date.

 

COMPANY:     CONSULTANT: CENTRAL GARDEN & PET COMPANY    

/s/ Gus Halas

a Delaware corporation    

 

Name:

 

Gus Halas        

By:  

/s/ William E. Brown

      Name:   William E. Brown       Its:   Chief Executive Officer      

 

8